In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1574V
                                      Filed: May 17, 2017
                                          Unpublished

****************************
DONALD D. DIX,                         *
                                       *
                    Petitioner,        *      Ruling on Entitlement (Non-Table);
v.                                     *      Concession; Influenza (“Flu”) Vaccine;
                                       *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                    *      Administration (“SIRVA”); Adhesive
AND HUMAN SERVICES,                    *      Capsulitis; Special Processing Unit
                                       *      (“SPU”)
                    Respondent.        *
                                       *
****************************
Milton C. Ragsdale, IV, Ragsdale, LLC, Birmingham, AL, for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On November 28, 2016, Donald D. Dix (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner alleges that he suffered a shoulder
injury related to vaccine administration (“SIRVA”) after receiving an influenza (“flu”)
vaccination on September 29, 2015. Petition at 1-3. The case was assigned to the
Special Processing Unit (“SPU”) of the Office of Special Masters.

        On May 16, 2017, respondent filed a Rule 4(c) Report conceding that petitioner is
entitled to compensation. Rule 4(c) Rep. at 1. Based on the opinion of the medical
personnel at the Division of Injury Compensation Programs, Department of Health and
Human Services (“DICP”), respondent has “concluded that petitioner suffered a non-
Table injury of left-side adhesive capsulitis and that the preponderance of the medical
evidence indicates that the injury was causally related to the flu vaccination he received

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
on September 29, 2015.” Id. at 6. No other causes for petitioner’s adhesive capsulitis
were identified. Id. In addition, petitioner met the statutory requirements by suffering
the condition for more than six months. Id. Based on the record as it now stands,
respondent believes entitlement to Vaccine Act compensation is appropriate. Id.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2